Mr. Presiding Justice Barry delivered the opinion of the court. Appellant procured a temporary injunction. Appellees moved to dissolve the injunction and also demurred to the hill for want of eqúity. The demurrer was sustained and the motion to dissolve the injunction was allowed. There was no order of the court dismissing the bill for want of equity. An interlocutory order dissolving a temporary injunction without an order dismissing the bill, is not appealable. Warner v. Wagner, 201 Ill. App. 260. Where an appellant is willing to rest his case upon a motion to dissolve a temporary injunction, he must, when the order dissolving the injunction is made, move the court to dismiss the bill, thus obtaining a final order of dismissal from which an appeal or writ of error will lie, although neither would lie from a mere decision on demurrer or motion to dissolve. Springfield Gas & Electric Co. v. City of Springfield, 206 Ill. App. 575. Where the only relief sought by the bill is an injunction, the complainant upon the dissolution of the injunction, which is in effect a final order denying all relief, may dismiss his own bill and take an appeal. Williams v. Chicago Exhibition Co., 188 Ill. 19. The bill of complaint has never been dismissed and the ease is still pending in the trial court. No final appealable order having been entered, the appeal must be dismissed. Appeal dismissed.